   Case 2:18-cv-08636-CJC-AS Document 24 Filed 04/24/19 Page 1 of 1 Page ID #:130

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA                     JS-6
                                     CIVIL MINUTES – GENERAL

 Case No.         CV 18-08636-CJC (ASx)                             Date       April 24, 2019
 Title            UNDOO, LLC v. cGreen, Inc. et al


 Present: The Honorable          CORMAC J. CARNEY, UNITED STATES DISTRICT JUDGE
           Gabriela Garcia                          None Reported                         __________
                Deputy Clerk                   Court Reporter / Recorder                   Tape No.
           Attorneys Present for Plaintiffs:                  Attorneys Present for Defendants:
                      None Present                                     None Present


 PROCEEDINGS:              (IN CHAMBERS) ORDER DISMISSING ACTION WITHOUT
                           PREJUDICE ON NOTICE OF VOLUNTARY DISMISSAL

       The Court, having been advised by the Plaintiff that this action has been resolved by a
Notice of Voluntary Dismissal [23], hereby orders this action dismissed WITHOUT prejudice.
The Court hereby orders all proceedings in the case vacated and taken off calendar.




                                                                                      -       :       -
                                                    Initials of Deputy Clerk    gga




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                 Page 1 of 1
